April 25, 1935. The opinion of the Court was delivered by
This case was heard along with that of Fred Salway v.Maryland Casualty Company, 179 S.E., 787, and it was agreed by counsel that disposition of the one should govern the other. The opinion in the Salway case has just been written, and the judgment of the lower Court is reversed.
Accordingly, the judgment in this case is reversed.
MR. CHIEF JUSTICE STABLER, MR. JUSTICE CARTER and MESSRS. ACTING ASSOCIATE JUSTICES WM. H. GRIMBALL and G.B. GREENE concur. *Page 250